Title: To George Washington from the Continental Congress Secret Committee, 16 May 1776
From: Continental Congress Secret Committee
To: Washington, George



sir
Philada May 16th 1776

The enclosed letters will discover to your Excellency that the Congress have ordered Two hundred & forty four Muskets to be forwarded from Rhode Island to New York for the Continental Service and as it is probable you may think proper to give some directions about the mode of getting them safe down we trouble you with these open letters that you may have an opportunity of forwarding them & of adding thereto what you may think Necessary. We have the honor to be Your Excellencys Obedt hble servts

By order of the Secret Committee
Robt Morris, Chair Man

